The opinion of the Court was delivered by
Hugeb, J.
In the Act of 1791, the Legislature has fixed the fees1 of the different officers of the State, and has allowed to the jury for every verdict, five shillings. 1 Brev. Dig. 346. 1 Faust, 9.
In the year 1816,2 the Legislature declared, that the duties performed *640by jurors were unequal and burdensome, and enacted, that for each day’s service a juror shall be allowed one dollar out of the public treasury. There are no words in this Act expressly repealing the fee bill of 1791, and the provisions do not appear to be repugnant. The Legislature intended, by the Act of 1816, to increase the allowance of the juror, and not to lessen the costs of suit. In many cases, were the fee of five shillings for each verdict withheld from the jury, the per cliem compensation would not be an equivalent therefor. The Court is opinion that the Act of 1816 does not repeal the bill of 1791, and, therefore, the appeal from the Circuit Court cannot prevail on the first ground.
It has been the long established practice in this State for the juries to reclaim the verdicts after publication, and before they are recorded, to coerce the payment of their fees, and no inconvenience has hitherto been experienced from this practice. It very frequently happens,’ indeed, that the juries, trusting to the known honor of gentlemen of the bar, permit verdicts to be recorded before the fees are paid, and no jury is yet known to have suffered from this confidence. Should the jury, however, be disposed to retain the verdict until the fee be paid, the Court is of opinion they have a right to do so. On the second ground, therefore, the appeal must also fail.
The motion is dismissed.
HiCHARDson, Colcock, Nott, and JohnsoN, JJ., concurred.

 5 Stat. 154.


 6 Stat. 28; subsequent Acts, 1824, 6 Stat. 238 — grand jurors; 1836, 6 Stat. 551 — increased to $1.50; 1844, 11 Stat. 295 — mileage allowed; 1845, 11 Stat. 347 — mileage repealed; 1858, 12 Stat. 740 — $1.50, and mileage.